Citation Nr: 0709967	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  06-38 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease with angina, secondary to service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2006 rating 
decision, by the Lincoln, Nebraska, Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for arteriosclerotic heart disease secondary to 
service-connected PTSD.  

On March 26, 2007, the veteran appeared at the RO and 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge, sitting in Washington, DC.  The veteran 
accepted this hearing in lieu of an in-person hearing.  A 
transcript of the videoconference hearing is of record.  

At the hearing, the veteran filed a motion to advance his 
case on the docket based on advanced age, which motion was 
granted in accordance with 38 C.F.R. § 20.900(c) (2006).  A 
March 2007 letter notifying the veteran that his motion was 
granted has been associated with the file.  


FINDING OF FACT

The veteran's arteriosclerotic heart disease with angina is 
secondary to his service-connected PTSD.  


CONCLUSION OF LAW

Arteriosclerotic heart disease with angina is proximately due 
to the veteran's service-connected PTSD.  38 C.F.R. §§ 3.102, 
3.159, 3.310(a) (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in February 2006 from the agency of original 
jurisdiction (AOJ) to the veteran that was issued prior to 
the initial AOJ decision.  That letter informed the veteran 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in her possession to the AOJ.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for 
arteriosclerotic heart disease secondary to PTSD, given that 
he has been afforded a personal hearing, and he has been 
provided all the criteria necessary for establishing service 
connection on a secondary basis, and considering that the 
veteran is represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Factual background.

By a rating action in September 2005, the RO granted service 
connection for PTSD.  

In a statement in support of claim (VA Form 21-4138), 
received in February 2006, the veteran filed a claim for 
service connection for a heart condition, diagnosed as 
arteriosclerotic vascular disease with angina, claimed as 
secondary to his service-connected PTSD.  The veteran 
indicated that he has been very nervous and anxious ever 
since his discharge from military service in World War II.  

Submitted in support of the veteran's claim was a statement 
from Dr. Daniel T. Harkins, dated in February 2006, 
indicating that, after examining and treating the veteran, it 
is his medical opinion that more likely than not the 
veteran's heart condition, arteriosclerotic vascular disease 
with angina is the result or secondary to his service-
connected PTSD.  Dr. Harkins explained that the veteran's 
PTSD makes him very nervous and anxious, and has done so 
since his military service during World War II.  

The veteran was afforded a VA heart examination in March 
2006.  It was noted that the veteran was diagnosed with 
coronary artery disease around 1950; he has never had a heart 
attack and denied any history of bypass or stent placement.  
It was also noted that the veteran had cardiac 
catheterization about 12 years, and he was found to have 40 
percent occlusion of the mid LAD and about 70 to 90 percent 
proximal occlusion of the diagonal branch.  He was placed on 
medication.  The examiner concluded that the veteran's 
development of coronary plaguing and his shortness of breath 
were unlikely related to his PTSD.  

In an addendum to the above examination, dated August 16, 
2006, the VA examiner stated that the veteran's coronary 
plaquing and shortness of breath were not secondary to the 
PTSD or aggravated by the PTSD.  On August 28, 2006, the VA 
examiner stated "I am at a loss as to have to overstate the 
obvious."  He noted that PTSD was not a risk factor for 
coronary artery disease; consequently, he stated that the 
veteran's PTSD did not contribute to or aggravate his 
coronary artery disease.  

Of record is another medical statement from Dr. Daniel T. 
Harkins, dated in October 2006, indicating that, after 
examining and treating the veteran, it is his medical opinion 
that more likely than not his heart condition, 
arteriosclerotic vascular disease with angina is the result 
of or secondary to his service-connected PTSD.  Dr. Harkins 
explained that PTSD made the veteran very nervous and anxious 
over the years since his military service in World War II.  

At his personal hearing in March 2007, the veteran testified 
that he started having problems with his heart in 1950, and 
he has had heart problems since then.  The veteran indicated 
that he has problems with shortness of breath; he noted that 
he is only able to walk about two blocks before stopping to 
catch his breath.  The veteran indicated that he is unable to 
do any household chores.  The veteran testified that he has 
been going to Dr. Harkins for treatment of his heart 
condition for about 16 to 17 years.  The veteran noted that 
Dr. Harkins has indicated that his heart condition was caused 
by or at least aggravated by his PTSD.  The veteran's wife 
testified that they have been married for 70 years; and, she 
attested to the fact that he has been very nervous, to the 
point that he has difficulty sleeping.  



III.  Legal Analysis.

Service connection may be established for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006); see Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  Where proximate 
causation of the underlying non service-connected disability 
is not shown, secondary service connection may still be 
established where disability due to aggravation of a non 
service-connected disability by a service-connected 
disability or disabilities is shown.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  The recent change to section 3.310 is not 
relevant as the grant is on the basis of causation, not 
aggravation.

It is neither shown nor contended that the veteran's 
postservice cardiovascular disease had its onset during 
service or was manifest to a degree of 10 percent or more 
within one year after separation from service. The veteran 
contends instead that his heart disease developed as the 
result of his service-connected PTSD and that secondary 
service connection should therefore be granted.  

With respect to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

The Board notes that the record contains conflicting opinions 
regarding the relationship between the veteran's currently 
diagnosed heart disease, arteriosclerotic heart disease with 
angina, and his service-connected PTSD.  The favorable 
medical evidence consists of medical statements from Dr. 
Daniel T. Harkins, who has treated the veteran for 16 or 17 
years.  Significantly, Dr. Harkins stated that it was more 
likely than not that the veteran's heart condition is the 
result or secondary to his service-connected PTSD.  In one 
statement, dated in October 2006, Dr. Harkins explained that 
the PTSD has made the veteran very nervous and anxious over 
the years since his military service during World War II.  

Unfavorable evidence consists of a March 2006 VA examination 
report and subsequent addendum.  The VA examiner conducted a 
thorough review of the claims file.  The examiner initially 
stated that the veteran's development of coronary plaquing 
and his shortness of breath were unlikely related to his 
PTSD.  He subsequently stated that PTSD is not a risk factor 
for coronary artery disease; as such, his PTSD did not 
contribute to or aggravate his coronary artery disease.  

The Board finds that the evidence with respect to secondary 
service-connection is in approximate balance, as there is no 
sound basis for choosing one medical opinion over the other.  
As the weight of the evidence for and against the claim is in 
relative equipoise on the question of whether the veteran's 
service-connected PTSD caused or contributed to his 
development of heart disease, the Board will resolve such 
reasonable doubt in the veteran's favor.  With the resolution 
of reasonable doubt in the veteran's favor, the Board finds 
that service connection for arteriosclerotic heart disease 
with angina is warranted.  

In reaching this determination, the Board notes that the fact 
that PTSD was recognized after heart disease was diagnosed is 
not determinative, since the record is not clear as to when 
PTSD first existed.  Furthermore, in reaching this 
determination, the Board notes that the VA published 
information in the Federal Register.  The study did find a 
statistically significant increased incidence of hypertension 
and chronic heart disease among World War II veterans with 
PTSD (odds ratio = 1.25 for hypertension and 1.19 for chronic 
heart disease).  The conclusion that PTSD may be associated 
with cardiovascular disorders is also supported by a 1997 
study finding that Vietnam veterans diagnosed with PTSD had a 
significantly increased risk of circulatory disease many 
years after service.  (Boscarino JA. Diseases among Men 20 
Years after Exposure to Severe Stress: Implications for 
Clinical Research and Medical Care. Psychosom Med 1997; 
59:605-14.) 69 FR 60083-01.  In view of the lack of reasoning 
in each pertinent medical opinion, the favorable evidence at 
least has some support in a document placed in the Federal 
Register by VA.  The VA used the studies in support of a 
change to the POW regulations, but the studies id not involve 
POWs.

Accordingly, the Board finds that the positive and negative 
evidence of record is at least in relative equipoise and that 
the benefit of the doubt rule applies.  Where the benefit of 
the doubt doctrine applies, the claim must be allowed.  38 
U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. § 3.102 
(2006); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Entitlement to service connection for arteriosclerotic heart 
disease with angina, secondary to the service-connected PTSD, 
is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


